        Case 2:18-cv-00091-BSM Document 56 Filed 02/26/19 Page 1 of 14



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              EASTERN DIVISION

GABRIEL GONZALEZ,                                                               PLAINTIFF
REG. #30515-112

                                 2:18CV00091-BSM-JTK
                                    Consolidated with:
                                 2:18cv000121-BSM-JTK

GENE BEASLEY, et al.                                                        DEFENDANTS

               PROPOSED FINDINGS AND RECOMMENDATIONS

                                     INSTRUCTIONS

       The following recommended disposition has been sent to United States District

Judge Brian S. Miller. Any party may serve and file written objections to this

recommendation. Objections should be specific and should include the factual or legal

basis for the objection. If the objection is to a factual finding, specifically identify that

finding and the evidence that supports your objection. An original and one copy of your

objections must be received in the office of the United States District Court Clerk no later

than fourteen (14) days from the date of the findings and recommendations. The copy

will be furnished to the opposing party. Failure to file timely objections may result in

waiver of the right to appeal questions of fact.

       If you are objecting to the recommendation and also desire to submit new, different,

or additional evidence, and to have a hearing for this purpose before the District Judge, you



                                              1
          Case 2:18-cv-00091-BSM Document 56 Filed 02/26/19 Page 2 of 14



must, at the same time that you file your written objections, include the following:

         1.    Why the record made before the Magistrate Judge is inadequate.

         2.    Why the evidence proffered at the hearing before the District Judge (if such

a hearing is granted) was not offered at the hearing before the Magistrate Judge.

         3.    The detail of any testimony desired to be introduced at the hearing before the

District Judge in the form of an offer of proof, and a copy, or the original, of any

documentary or other non-testimonial evidence desired to be introduced at the hearing

before the District Judge.

         From this submission, the District Judge will determine the necessity for an

additional evidentiary hearing, either before the Magistrate Judge or before the District

Judge.

         Mail your objections and AStatement of Necessity@ to:

                               Clerk, United States District Court
                                  Eastern District of Arkansas
                             600 West Capitol Avenue, Suite A149
                                  Little Rock, AR 72201-3325

                                       DISPOSITION

I.       Introduction

         Plaintiff Gabriel Gonzalez is a federal inmate incarcerated at the Forrest City Low

Federal Correctional Institution (FCI), who filed this federal civil rights action pursuant to

Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971). Plaintiff alleged Defendants

retaliated against him and prevented him from practicing his Catholic religion, submitted

                                              2
        Case 2:18-cv-00091-BSM Document 56 Filed 02/26/19 Page 3 of 14



a false declaration in a previous lawsuit, denied him medicated shampoo, and improperly

punished him by removing word processing equipment.

      This matter is before the Court on the Motion to Dismiss filed by Defendants

Beasley, Gaither-Miller, Kruger, and Rivera (Doc. Nos 42). Plaintiff filed responses to the

Motion (Doc. Nos. 47, 48). On February 5, 2019, this Court issued an Order construing

Defendants’ Motion to Dismiss as a Summary Judgment Motion and providing the parties

the opportunity to submit additional matters relevant to their filings within fifteen days.

(Doc. No. 51) Plaintiff submitted additional documents in support of his Motion response.

(Doc. No. 54)

II.    Complaint

      In his Amended Complaint in Gonzalez v. Beasley, 2:18cv00091 (Beasley 1),

Plaintiff alleged that Defendant Rivera violated his rights by permitting retaliation for

Plaintiff’s attempts to grieve the denial of religious services, and by assisting Defendant

Kruger in withholding his chronic care medication (medicated shampoo). (Doc. No. 5, p.

20) He also claimed Gaither-Miller filed a false declaration in a previous lawsuit

concerning whether he had exhausted his administrative remedies. (Id., p. 10, Doc. No. 12)

Defendant Beasley was dismissed on October 2, 2018 (Doc. No. 21). In Gonzalez v.

Beasley, 2:18cv00121 (Beasley 2), Plaintiff alleged Defendant Beasley improperly

removed word processing equipment and failed to supply typewriter ribbons and wheels,

denying Plaintiff access to the courts. (Doc. No. 1) He alleged the same facts against


                                            3
        Case 2:18-cv-00091-BSM Document 56 Filed 02/26/19 Page 4 of 14



Defendants Gaither-Miller and Kruger, and also that Defendants Rivera and Beasley

permitted retaliation based on his Catholic faith. The cases were consolidated on September

28, 2018. (Doc. No. 20) Prior to the consolidation, the Magistrate Judge in Beasley 2

issued a Proposed Findings and Recommendation that Defendant Beasley be dismissed.

However, that Recommendation was never adopted prior to the consolidation.

III.   Motion for Summary Judgment

       Pursuant to FED.R.CIV.P. 56(a), summary judgment is appropriate if the record

shows that there is no genuine issue of material fact and the moving party is entitled to

judgment as a matter of law. See Dulany v. Carnahan, 132 F.3d 1234, 1237 (8th Cir. 1997).

AThe moving party bears the initial burden of identifying >those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits,

if any, which it believes demonstrate the absence of a genuine issue of material fact.=@ Webb

v. Lawrence County, 144 F.3d 1131, 1134 (8th Cir. 1998) (quoting Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986) (other citations omitted)). AOnce the moving party has

met this burden, the non-moving party cannot simply rest on mere denials or allegations in

the pleadings; rather, the non-movant >must set forth specific facts showing that there is a

genuine issue for trial.=@ Id. at 1135. Although the facts are viewed in a light most favorable

to the non-moving party, Ain order to defeat a motion for summary judgment, the non-

movant cannot simply create a factual dispute; rather, there must be a genuine dispute over

those facts that could actually affect the outcome of the lawsuit.@ Id.


                                              4
         Case 2:18-cv-00091-BSM Document 56 Filed 02/26/19 Page 5 of 14



        A.    Exhaustion

        Defendants ask the Court to dismiss Plaintiff’s allegations because he failed to

exhaust his administrative remedies, as required by the Prison Litigation Reform Act

(PLRA), 42 U.S.C. ' 1997e. According to the Declaration of Leslie Hagler, Associate

Warden’s Secretary at FCI, Forrest City, the three-step federal administrative remedy

process is instituted by the filing of an informal resolution with staff, and then a formal

resolution to the Warden through a BP-9 form at the Unit level. (Doc. No. 43-1, p. 3) Two

appeals from that level are provided, to the Regional Director through a BP-10 form, and

then to the General Counsel for the Bureau of Prisons (BOP), via a BP-11 form (Id.) The

BOP does not retain copies of rejected administrative remedy requests or appeals, but any

submissions from an inmate are recorded and maintained in SENTRY, which is a

computer-based information system available at each institution, region, and Central

Office. (Id., pp. 3-4) During Plaintiff’s incarceration, he filed 103 Administrative Remedy

Requests or Appeals, and exhausted five administrative remedies. (Id., p. 4) Of those five,

only one concerns an allegation in this lawsuit, which is grievance appeal 905080-A1

concerning the allegation of denial of typewriter wheels, tape and correction tape. (Id., pp.

4-5).

        According to the PLRA,

              No action shall be brought with respect to prison conditions under
              section 1979 of the Revised Statutes of the United States (42 U.S.C.
              ' 1983), or any other Federal law, by a prisoner confined in any jail,
              prison, or other correctional facility until such administrative remedies

                                             5
        Case 2:18-cv-00091-BSM Document 56 Filed 02/26/19 Page 6 of 14



              as are available are exhausted.

42 U.S.C. ' 1997e(a). The courts have interpreted this provision as a mandatory

requirement that administrative remedies be exhausted prior to the filing of a lawsuit.

Exhaustion of remedies includes filing a grievance and appealing such grievance through

all appropriate levels. In this case, as mentioned above, the final level is the General

Counsel for the Central Office of the Bureau of Prisons, pursuant to a BPB11 form. In

Booth v. Churner, the United States Supreme Court held that in enacting the PLRA,

ACongress has mandated exhaustion clearly enough, regardless of the relief offered through

administrative procedures.@ 532 U.S. 731, 741 (2001). In addition, in Chelette v. Harris,

the Eighth Circuit Court of Appeals held that Athe statute=s requirements are clear: If

administrative remedies are available, the prisoner must exhaust them. Chelette failed to

do so, and so his complaint must be dismissed, for >we are not free to engraft upon the

statute an exception that Congress did not place there.=@ 229 F.2d 684, 688 (8th Cir. 2000).

In Chelette, the plaintiff inmate did not completely exhaust his administrative remedies

because the warden told him he would take care of the matter. The Court held that ASection

1997(e)(a) says nothing about a prisoner=s subjective beliefs, logical or otherwise, about

the administrative remedies that might be available to him.@ Id. Therefore, the Court

concluded that the statute clearly requires exhaustion. In Johnson v. Jones, the Court held

that Aunder the plain language of section 1997e(a), an inmate must exhaust administrative

remedies before filing suit in federal court....If exhaustion was not completed at the time


                                                6
        Case 2:18-cv-00091-BSM Document 56 Filed 02/26/19 Page 7 of 14



of filing, dismissal is mandatory.@ 340 F.3d 624, 627 (8th Cir. 2003) (emphasis in original).

Finally, in Jones v. Bock, the Supreme Court held that while the PLRA itself does not

require that all defendants be specifically named in an administrative grievance, Ait is the

prison=s requirements, and not the PLRA, that define the boundaries of proper exhaustion.@

549 U.S. 199, 218 (2007).

              1.     Retaliation/Denial of Religious Practice

       Plaintiff alleged Defendants denied him the ability to practice his Catholic religion

and retaliated against him by cancelling subsequent services. According to Hagler’s

Declaration, Plaintiff filed a grievance complaining that the Easter Service on March 28,

2018 was cancelled and not rescheduled. (Doc. No. 43-1, p. 5) This grievance did not allege

retaliation in the form of additional cancellations on April 26, 2018, May 3, 2018, and May

17, 2018, in response to the original grievance. (Id.) In addition, this grievance (937907-

A2) was exhausted on September 20, 2018, after Plaintiff filed these lawsuits. (Beasley 1

was filed on June 28, 2018, and Beasley 2 was filed on August 21, 2018). (Id.) Therefore,

Defendants state Plaintiff did not exhaust his administrative remedies prior to filing the

lawsuits about this claim.

       In response, Plaintiff states that prior to filing that grievance, he attempted to use

the sensitive submission grievance process which cuts down on the exhaustion procedures

when a prisoner asserts issues he fears would cause physical reprisal. Plaintiff states this

remedy was exhausted, but rejected at the Regional level, finding that he should re-submit


                                             7
        Case 2:18-cv-00091-BSM Document 56 Filed 02/26/19 Page 8 of 14



his grievance at the institutional level.

       Having reviewed the documents submitted by the parties, the Court finds that

Plaintiff did not exhaust his administrative remedies with respect to his allegation in this

case, that Defendants retaliated against him by cancelling religious services. Although

Plaintiff claims he exhausted a grievance about this, he admits the first grievance he filed

(which was in 2017, prior to the 2018 Easter service cancellation), was rejected at the

Regional level because it was not considered to be a sensitive issue; therefore, Plaintiff was

required to resubmit the grievance at the institutional level. Thus, that issue was not

exhausted at that time, and even though Plaintiff resubmitted a grievance which ultimately

was exhausted in September 2018, that grievance was not exhausted prior to the filing of

this lawsuit and did not allege retaliation. Therefore, the Court finds this claim should be

dismissed.

              2.      False Declarations

       Plaintiff claims Defendant Gaither-Miller filed a false declaration in a previous

lawsuit, stating that Plaintiff did not exhaust his administrative remedies with respect to

the claims in that lawsuit. (Gonzalez v. Rivera, et al., 2:16CV00119-JLH) According to

Hagler’s Declaration, Plaintiff filed eighteen grievances concerning this issue, and each

was addressed by the Warden on November 28, 2017. (Doc. No. 43-1, pp. 6, 14-21)

Plaintiff appealed these decisions to the South Central Regional Office on December 13,

2017, and the Region accepted the first appeal, 922512-R1. (Id.) The other seventeen were


                                              8
        Case 2:18-cv-00091-BSM Document 56 Filed 02/26/19 Page 9 of 14



rejected because Plaintiff failed to submit each appeal with individual attachments, rather

than one set of attachments for all the appeals, and Plaintiff did not timely resubmit the

rejected appeals. (Id.) Appeal 922512-R1 was denied on December 21, 2017, and Plaintiff

did not appeal this to the next level, the Office of General Counsel, but resubmitted it and

the other seventeen rejected appeals to the Region. (Id.) The Region rejected all eighteen

submissions because the first, 922512-R1, already had been addressed, and because the

others were untimely resubmitted. (Id., pp. 6, 60) Plaintiff next appealed 922512-R1 and

the rejections of the other seventeen appeals to the Office of General Counsel on March 1,

2018, two months after the Region denied his appeal. (Id., pp. 6-7, 14-21) The Office of

the General Counsel rejected 922512-A1 as untimely and included a note that that if the

inmate provided a letter from BOP staff indicating that his late filing was outside of his

control, he could resubmit the appeal. (Id., pp. 7, 62) The other seventeen appeals were

rejected because they were filed at the wrong level, and the Counsel informed Plaintiff to

resubmit those to the Regional level with a letter from staff indicating that the reason for

the late filing was outside of his control. (Id.) Plaintiff did not re-file any of those

grievances/appeals. (Id., pp. 7, 14-21)

       Plaintiff claims he was prevented from timely filing appeals by late receipt of

rejection notices. Specifically, he claims that he did not receive a December 18, 2017

rejection response from the Region until January 3, 2018, and therefore, could not timely

appeal within the required fifteen days. (Doc. No. 54, p. 229) He claims Defendants


                                             9
       Case 2:18-cv-00091-BSM Document 56 Filed 02/26/19 Page 10 of 14



manipulated the grievance process to prevent him from exhausting his administrative

remedies.

       The Court has reviewed the numerous records provided by the parties, including

720 pages submitted by Plaintiff which include numerous duplicate copies of the same

documents. (Doc. No. 54) Although Plaintiff is correct that he did not receive the Region

response until January 3, 2018, he did not appeal that response to the Central Office until

March 1, 2018, nearly two months after he received the response. (Doc. No. 54, p. 232)

In addition, the rejection of his untimely appeal contained a statement that he could provide

staff verification indicating that the reason for the untimely filing was not the fault of the

inmate. (Id.) However, there is no indication that Plaintiff attempted to do this. Although

there is a document from staff member C. Halk which states that the inmate copy machine

was broken during October 2017, that memo does not address the reason why Plaintiff filed

an untimely appeal in 2018.

       The United States Supreme Court held in Ross v. Blake that three types of incidents

could render an administrative remedy unavailable to an inmate. 136 S.Ct. 1850, 1859

(2016). Those situations include: where the procedure operates as a dead end, with officers

unable or unwilling to provide any relief; where the administrative scheme is so opaque

that no ordinary prisoner can discern or navigate it; or when prison administrators thwart

inmates from taking advantage of a grievance procedure. Id. at 1859-1860. However, in

this case, Plaintiff does not allege facts to support a finding that any of the Defendants or


                                             10
       Case 2:18-cv-00091-BSM Document 56 Filed 02/26/19 Page 11 of 14



others prevented him from filing an administrative remedy. First, it is clear that Plaintiff

adequately understood the grievance process, having submitted over one hundred

grievances and/or appeals during his incarceration. Next, the rejections of his grievances

were based on the failure to follow procedures and deadlines, and he failed to adequately

pursue the alternative avenues as set forth in the rejections. Therefore, the Court finds

that Plaintiff failed to exhaust his administrative remedies as to this issue.

              3.      Medicated shampoo

       Plaintiff complained Defendant Kruger improperly denied him medicated shampoo.

However, he provides no evidence to counter Ms. Hagler’s declaration that he did not

exhaust his administrative remedies as to this issue. (Doc. No. 43-1, pp. 4-5) Therefore,

this claim also should be dismissed.

              4.      Denial of typewriter access

       Defendants do not dispute that Plaintiff did exhaust his administrative remedies as

to this claim, by filing an appealing grievance 905080-A1. (Doc. No. 43-1, pp. 5, 23-46)

       B.     Access to the Courts

       However, Defendants state that the typewriter claim against Beasley should be

dismissed because he was dismissed from this lawsuit on October 2, 2018. They also claim

Plaintiff’s allegation against Beasley is based solely on his former position as Warden of

the FCI and should be dismissed. Plaintiff properly notes that although Beasley was

dismissed from Beasley 1, he was never dismissed from Beasley 2, and he did not object


                                              11
        Case 2:18-cv-00091-BSM Document 56 Filed 02/26/19 Page 12 of 14



to Beasley’s dismissal in Beasley 1 because the cases were later consolidated.1

       In his Complaint, Plaintiff alleged that Defendant Beasley abolished the use of the

prison’s fifty portable word processor units and replaced them with eight manual

typewriters which were stripped of their ribbons, typing wheel and correction tapes, thus

rendering them inoperable. (Beasley 2, Doc. No. 1, pp. 9-10) Plaintiff further alleged that

Defendant’s actions caused delay, hindrance and interference with his access to the Courts.

(Id., p. 14) While this adequately states personal participation and knowledge by

Defendant, the Court finds that this allegation fails to state a claim for denial of access to

the Courts.2 In order to state such a claim, Plaintiff must allege that Defendant impeded

his right to meaningful access to the courts, and that this caused Plaintiff to suffer an actual

injury. Lewis v. Casey, 518 U.S. 343, 351-353, 361 (1996). “To prove actual injury, [a

prisoner] must demonstrate that a nonfrivolous legal claim had been frustrated or was being

impeded.’” White v. Kautzkey, 494 F.3d , 677, 680 (8th Cir. 2007) (quoting Lewis, 518

U.S. at 353). In this case, Plaintiff does not allege any injury to a legal claim, and the


1
  Although the Court in 2:18cv00121 originally recommended Beasley’s dismissal,
Plaintiff objected in that case, and the recommendation was never adopted. (Doc. Nos. 3,
9)

2 The Prison Litigation Reform Act (PLRA) requires federal courts to screen prisoner
complaints seeking relief against a governmental entity, officer, or employee. 28 U.S.C. '
1915A(a). The Court must dismiss a complaint or portion thereof if the prisoner has raised
claims that: (a) are legally frivolous or malicious; (b) fail to state a claim upon which relief
may be granted; or (c) seek monetary relief from a defendant who is immune from such
relief. 28 U.S.C. ' 1915A(b).


                                              12
        Case 2:18-cv-00091-BSM Document 56 Filed 02/26/19 Page 13 of 14



Court also notes that both his Complaints were typed and legible. Therefore, the Court

finds that Plaintiff’s claim against Defendant Beasley should be dismissed, for failure to

state a constitutional claim for relief.

       C.      Respondeat Superior

       Plaintiff claimed former Warden Rivera created a policy of condoning

discriminatory actions by allowing his employees to preclude him from participating in

Easter activities and prevented him from adequately pursuing his claims through the

administrative remedy process. Defendants ask the Court to dismiss these allegations as

based on his supervisory capacity and for failure to allege any personal action by Rivera.

Plaintiff does not address this claim in his Response.

       “The general responsibility of a warden for supervising the operation of a prison is

not sufficient to establish personal liability.” Estate of Rosenberg v. Crandell, 56 F.3d 35,

37 (8th Cir. 1995). Federal defendants are liable for their personal acts only, and Plaintiff

does not allege actual participation and/or knowledge by Defendant Rivera with respect to

the alleged unconstitutional issues. Therefore, the Court finds that Plaintiff’s claims against

Rivera also should be dismissed.

IV.    Conclusion

       IT IS, THEREFORE, RECOMMENDED, that:

       1.      Defendants’ Motion to Dismiss, which this Court construes as a Motion for

Summary Judgment (Doc. No. 42) be GRANTED.


                                              13
        Case 2:18-cv-00091-BSM Document 56 Filed 02/26/19 Page 14 of 14



       2.      Defendants Gaither-Miller and Kruger be DISMISSED without prejudice for

failure to exhaust administrative remedies.

       3.      Defendants Beasley and Rivera be DISMISSED with prejudice for failure to

state a constitutional claim for relief.

       IT IS SO RECOMMENDED this 26th day of February, 2019.




                                           _________________________________
                                           JEROME T. KEARNEY
                                           UNITED STATES MAGISTRATE JUDGE




                                              14
